DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Notice of Amendment
2. 	The Examiner acknowledges the amended claims filed on 08/23/2022. Claims 1, 3-8, 10 and 13-16 have been amended.  Claim 2 has been cancelled. Claims 17-19 have been added. 


Allowable Subject Matter
3.	Claims 1 and 3-19 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
5. 	Regarding claim 1, the prior art does not teach or fairly suggest “…a controller configured to control the driving of the front blade unit and the rear blade unit, wherein the controller controls the front driving source and the rear driving source to change driving times of the front blade unit and the rear blade unit based on an imaging condition, wherein the front cam gear and the rear cam gear come into contact with the front drive member and the rear drive member, respectively, and perform a setting operation from a cam bottom position to a cam top position, wherein the controller controls the setting operation by energizing each of the front driving source and the rear driving source, and wherein the controller switches, during the setting operation, between a first mode for energizing the front driving source and the rear driving source with a first time difference, and a second mode for energizing the front driving source and the rear driving source with a second time difference longer than the first time difference based on the imaging condition…” and used in combination with all of the other limitations of claim 1. 

6. 	Claims 3-9 and 12 depend on allowable claim 1. Therefore, the dependent claims are also held allowable.

7. 	Regarding claim 10, the prior art does not teach or fairly suggest “…a front reduction gear configured to transmit a driving force from the front driving source to the front cam gear; and a rear reduction gear configured to transmit a driving force from the rear driving source to the rear cam gear, wherein the controller controls the front driving source and the rear driving source to change driving times of the front blade unit and the rear blade unit based on an imaging condition, and wherein in a short side direction of the opening, a rotation axis of the front cam gear and a rotation axis of the rear cam gear are disposed closer to an opening centerline than a rotation axis of the front reduction gear and a rotation axis of the rear reduction gear, such that a distance from the rotation axis of the front drive member is equal to a distance from the rotation axis of the rear drive member…” and used in combination with all of the other limitations of claim 10. 

8. 	Claim 11 depends on allowable claim 10. Therefore, the dependent claim is also held allowable.

9. 	Regarding claim 13, the prior art does not teach or fairly suggest “…a controller configured to control the driving of the front blade unit and the rear blade unit, wherein the controller controls the front driving source and the rear driving source to change driving times of the front blade unit and the rear blade unit based on an imaging condition, wherein the front drive member drives the front blade unit in an exposure operation direction, wherein the front cam gear charges the front drive member at a standby position by rotating the front drive member in a direction opposite to the exposure operation direction, wherein the rear drive member drives the rear blade unit in the exposure operation direction, wherein the rear cam gear charges the rear drive member at a standby position by rotating the rear drive member in the direction opposite to the exposure operation direction, wherein when charging of the rear drive member at the standby position is completed, the controller starts driving the front blade unit in the exposure operation direction, and wherein the controller performs a live-view display between frames in continuous imaging based on an output signal of an image sensor…” and used in combination with all of the other limitations of claim 13. 

10. 	Regarding claim 14, the prior art does not teach or fairly suggest “…a front driving source and a rear driving source connected to and configured to rotate the front cam gear and the rear cam gear, respectively; and a controller configured to control the driving of the front blade unit and the rear blade unit, wherein the controller controls the front driving source and the rear driving source to change driving times of the front blade unit and the rear blade unit based on an imaging condition, wherein the front drive member drives the front blade unit in an exposure operation direction, wherein the front cam gear charges the front drive member at a standby position by rotating the front drive member in a direction opposite to the exposure operation direction, wherein the rear drive member drives the rear blade unit in the exposure operation direction, wherein the rear cam gear charges the rear drive member at a standby position by rotating the rear drive member in the direction opposite to the exposure operation direction, wherein when charging of the rear drive member at the standby position is completed, the controller starts driving the front blade unit in the exposure operation direction, and wherein the controller performs continuous imaging by electronic front curtain imaging using an image sensor…” and used in combination with all of the other limitations of claim 14. 

11. 	Claim 15 depends on allowable claim 14. Therefore, the dependent claim is also held allowable.

12. 	Regarding claim 16, the prior art does not teach or fairly suggest “…the controller controls the front driving source and the rear driving source to change driving times of the front blade unit and the rear blade unit based on an imaging condition, wherein the front cam gear and the rear cam gear come into contact with the front drive member and the rear drive member, respectively, and perform a setting operation from a cam bottom position to a cam top position, wherein the controller controls the setting operation by energizing each of the front driving source and the rear driving source, and wherein the controller switches, during the setting operation, between a first mode for energizing the front driving source and the rear driving source with a first time difference, and a second mode for energizing the front driving source and the rear driving source with a second time difference longer than the first time difference based on the imaging condition…” and used in combination with all of the other limitations of claim 16. 

13. 	Regarding claim 17, the prior art does not teach or fairly suggest “…a front driving source and a rear driving source connected to and configured to rotate the front cam gear and the rear cam gear, respectively; a controller configured to control the driving of the front blade unit and the rear blade unit; a front reduction gear configured to transmit a driving force from the front driving source to the front cam gear; and a rear reduction gear configured to transmit a driving force from the rear driving source to the rear cam gear, wherein the controller controls the front driving source and the rear driving source to change driving times of the front blade unit and the rear blade unit based on an imaging condition, and wherein in a short side direction of the opening, a rotation axis of the front cam gear and a rotation axis of the rear cam gear are disposed closer to an opening centerline than a rotation axis of the front reduction gear and a rotation axis of the rear reduction gear, such that a distance from the rotation axis of the front drive member is equal to a distance from the rotation axis of the rear drive member…” and used in combination with all of the other limitations of claim 17. 

14. 	Regarding claim 18, the prior art does not teach or fairly suggest “…a front driving source and a rear driving source connected to and configured to rotate the front cam gear and the rear cam gear, respectively; and a controller configured to control the driving of the front blade unit and the rear blade unit, wherein the controller controls the front driving source and the rear driving source to change driving times of the front blade unit and the rear blade unit based on an imaging condition, wherein the front drive member drives the front blade unit in an exposure operation direction, wherein the front cam gear charges the front drive member at a standby position by rotating the front drive member in a direction opposite to the exposure operation direction, wherein the rear drive member drives the rear blade unit in the exposure operation direction, wherein the rear cam gear charges the rear drive member at a standby position by rotating the rear drive member in the direction opposite to the exposure operation direction, wherein when charging of the rear drive member at the standby position is completed, the controller starts driving the front blade unit in the exposure operation direction, and -10-Amendment for Application No.: 17/208910Attorney Docket: 10205939US01wherein the controller performs a live-view display between frames in continuous imaging based on an output signal of an image sensor…” and used in combination with all of the other limitations of claim 18. 

15. 	Regarding claim 19, the prior art does not teach or fairly suggest “…a front driving source and a rear driving source connected to and configured to rotate the front cam gear and the rear cam gear, respectively; and a controller configured to control the driving of the front blade unit and the rear blade unit, wherein the controller controls the front driving source and the rear driving source to change driving times of the front blade unit and the rear blade unit based on an imaging condition, wherein the front drive member drives the front blade unit in an exposure operation direction, wherein the front cam gear charges the front drive member at a standby position by rotating the front drive member in a direction opposite to the exposure operation direction, wherein the rear drive member drives the rear blade unit in the exposure operation direction, wherein the rear cam gear charges the rear drive member at a standby position by rotating the rear drive member in the direction opposite to the exposure operation direction, -11-Amendment for Application No.: 17/208910 Attorney Docket: 10205939US01 wherein when charging of the rear drive member at the standby position is completed, the controller starts driving the front blade unit in the exposure operation direction, and wherein the controller performs continuous imaging by electronic front curtain imaging using an image sensor…” and used in combination with all of the other limitations of claim 19. 
16. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Citation of Pertinent Art
17.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
 	Min et al. (US Patent 9,083,888) discloses performing a single mode or an continuous mode, the performing of the single mode or the continuous mode further comprising: preparing an exposure start period in which the rear-curtain is controlled so as to open the opening part by controlling the rear-curtain electromagnet in order to stop the rear-curtain drive lever, in which the front-curtain is controlled to mechanically close the opening part by controlling the front-curtain drive lever to mechanically operate based on the front-curtain gear line formed in the cam gear, and in which the opening part stops a closed state by supplying an electric power to the front-curtain electromagnet; exposing and capturing an image.

Contact Information
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA SEGURA whose telephone number is (571)270-3580. The examiner can normally be reached Monday - Friday; 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TWYLER L HASKINS can be reached on (571)272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CYNTHIA SEGURA/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        08/30/2022